Citation Nr: 1809760	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than March 12, 2013, for the grant of service connection for left knee chondromalacia patella with degenerative joint disease.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his May 2014 substantive appeal, the Veteran requested a Central Office hearing. However, in June 2017, he withdrew his request for a hearing.  See 38 C.F.R. § 20.702(e) (2017).


FINDINGS OF FACT

1.  A February 1974 rating decision denied service connection for a left knee disability, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.   

2.  Rating decisions dated March 2009 and July 2011 denied the Veteran's claims to reopen service connection for a left knee disability, and the Veteran did not perfect an appeal or submit new and material evidence within one year of those decisions.   

3.  The reopened claim for service connection for a left knee disability was received   on March 12, 2013, and no communication between the July 2011 rating decision and March 12, 2013 may be interpreted as a formal or informal claim to reopen service connection for a left knee disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 12, 2013, for the grant of service connection for left knee chondromalacia patella with degenerative joint disease have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks an earlier effective date for the grant of service connection 
for a left knee disability.  Specifically, he claims that the effective date should        be February 2008, when he filed his first claim to reopen service connection for       a left knee disability. The Veteran asserts that he did not have copies of his service treatment records at that time, and therefore, he was unable to produce new and material evidence to support his claim.  He also contends that if his records had   been reviewed properly, service connection would have been granted at that time.  

Service connection for a left knee disability was initially denied on the merits in a February 1974 rating decision, which included consideration of the Veteran's service treatment records.  Thereafter, the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  In February 2008, the Veteran filed a claim to reopen his previously denied service connection claim for a left knee disability, which was denied in a July 2008 rating decision.  A March 2009 rating decision confirmed and continued the denial of reopening service connection for a  left knee disability.  The Veteran did not submit new and material evidence within one year of that decision, but he did file a notice of disagreement (NOD) in February 2010, and a statement of the case (SOC) was issued in October 2010.  In January 2011, the Veteran submitted an untimely substantive appeal, and the RO advised      the Veteran that his appeal was not accepted because it was not timely filed.  The    RO treated the Veteran's untimely substantive appeal as a new claim to reopen service connection for a left knee disability, and that claim was denied in a July     2011 rating decision.  Thereafter, the Veteran did not perfect an appeal or submit    new and material evidence within one year of that decision.  Therefore, the February 1974, March 2009, and July 2011 rating decisions are final.  See 38 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2017).

Final decisions can only be revisited in two ways. First, they can be reopened through the submission of new and material evidence.  See 38 C.F.R. § 3.156 (2017). Second, they can be revised through a successful claim of clear and unmistakable error (CUE) in a prior decision.  See 38 C.F.R. § 3.105 (2017); see also Cook v. Principi, 318 F.3d 1334, 1337 (Fed. Cir. 2002).  Neither the Veteran nor his representative has filed a claim alleging CUE in any prior rating decision. 

In this case, the Veteran filed his most recent claim to reopen service connection for    a left knee disability on March 12, 2013.  Service connection was granted after a VA examination conducted in September 2013 yielded new and material evidence in the form of positive nexus opinion sufficient to reopen and grant the previously denied service connection claim for a left knee disability.  

Generally, the effective date of an evaluation and award of compensation based on      a claim reopened after final disallowance will be the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q).  Prior to March 24, 2015, a "claim" was defined as a "formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim included "[a]ny communication or action, indicating an intent to apply for one or more benefits . . ."  38 C.F.R. § 3.155(a) (2014). Claims filed on or after March 24, 2015 must be submitted on the application form prescribed by the Secretary.  38 C.F.R. § 3.1(p).  

Upon review of the record, the Board finds that an effective date earlier than March 12, 2013, is not warranted.  The Veteran's claim to reopen service connection for a left knee disability was received on March 12, 2013.  A review of the record reveals no communication showing an intent to file a claim to reopen service connection for    a left knee disability between the last final rating decision dated July 20, 2011, and March 12, 2013.  Because the effective date for a grant of service connection based  on new and material evidence can be no earlier than the date of the claim to reopen, an effective date earlier than March 12, 2013 is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning an effective date earlier than March 12, 2013, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

An effective date earlier than March 12, 2013, for the grant of service connection for left knee chondromalacia patella with degenerative joint disease is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


